            Case 1:20-cr-00080-KWR Document 18 Filed 02/05/20 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

 UNITED STATES OF AMERICA,

                 Plaintiff,

        vs.                                                          Cr. No.: 20-0080 KWR

 JODIE MARTINEZ,

                 Defendant.
                                     PROTECTIVE ORDER

       This matter having come before the Court on the United States’ Unopposed Motion for a

Protective Order (Doc. 16) and the Court having considered the matter, finds this motion is well

taken and should be granted.

       IT IS THEREFORE ORDERED that Jane Doe’s medical records (hereinafter referred to

as “medical records”) disclosed in this case are subject to the following restrictions:

       1.       Medical records received by Defendant (through Defendant’s attorney) from the

United States shall not be shown or otherwise provided or disclosed to individuals other than:

                a.      Defendant;

                b.      Defendant’s attorney of record;

                c.      employees of such attorney to whom it is reasonably necessary that the

                        medical records be shown for the purposes of this action;

                d.      witnesses and their counsel and potential witnesses and their counsel; and,

                e.      experts or consultants who are assisting in this action.

Individuals to whom medical records are shown or otherwise provided must be provided with a

copy of this protective order, and agree to be bound by its terms prior to being shown or

otherwise provided with the medical records.
             Case 1:20-cr-00080-KWR Document 18 Filed 02/05/20 Page 2 of 2



        2.       Medical records received by Defendant shall be used solely for the purposes of

this action. Nothing in this protective order limits Defendant or the United States from disclosing

the medical records in this or related judicial proceedings, including in motions, at hearings, at

trial, or in an appeal. This protective order requires, however, that the party redact any personal

identifying information and other private information in accordance with Fed. R. Crim. P. 49.1.

        3.       Counsel for Defendant and/or anyone properly assisting counsel shall not give

any copies of the medical records directly to Defendant. Defendant only may review the medical

records in the presence of counsel.



So Ordered this5th day of February, 2020.




                                               __________________________________________
                                               KEA W. RIGGS
                                               United States District Judge


Submitted by:
Raquel Ruiz-Velez, Assistant U.S. Attorney

Approved by:
Mallory Gagan, Counsel for Defendant
